DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9-15, 18 of U.S. Patent No 11,356,562 (Patent ‘562). Although, the conflicting claims are not identical, they are not patentably distinct from each other.
Claim 1, 9 and 17 of the instant application are identical with the exception of the narrower claim limitation of " second smart speaker each being configured to conduct a telephone conversation, wherein the smart speaker is configured to conduct the telephone conversation without aid of the mobile telephone", “notification displays a selectable option to transfer the active telephone conversation”, and ” the option to transfer the active telephone conversation has been selected; and conducting and continuing, by the smart speaker, the active telephone conversation independently of the mobile telephone”  as claimed in copending application claims 9 and 17. Parent Patent has narrower claim limitations instead of the broader claim limitations in instant application.
The claimed invention in the instant application is fully disclosed in the patent and it is broader than the claimed invention in the Patent ‘562. No new invention or new improvement is being claimed in the instant application. Applicant is now attempting to claim broadly that which had been previously described in more detail in the claims of the patent (In re Van Ornum, 214 USPQ 761 CCPA 1982). 
      Furthermore, there is no apparent reason why Applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9-11, 13, 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0029167 to Bostick et al. (“Bostick”) in view of U.S. Patent No. 9,491,033 to Soyannwo et al. (“Soyannwo”).
As to claims 1, 9 and 17, Bostick discloses a method, a mobile telephone and a computer readable storage medium,  the method comprising: 
transferring, by a mobile telephone, an active telephone conversation [Fig. 2: step 202, paragraph 0024] from the mobile telephone to a first smart speaker [Fig. 2: step 212, paragraphs 0046-0047, also see steps 202-210, paragraphs 0024-0047]; 
Bostick doesn’t expressly disclose discloses subsequent to transferring the active telephone conversation: detecting, by the mobile telephone, that the mobile telephone is closer to a second smart speaker than to the first smart speaker; and sending, by the mobile telephone, a message to the second smart speaker to transfer the active telephone conversation from the first smart speaker to the second smart speaker in response to detecting that the mobile telephone is closer to the second smart speaker than to the first smart speaker.
In the same or similar field of invention, Soyannwo discloses the feature of subsequent to transferring the active telephone conversation: detecting, by the mobile telephone, that the mobile telephone is closer to a second smart speaker than to the first smart speaker [Soyannwo column 3 lines 40-61, column 5lines 27-61]; and sending, by the mobile telephone, a message to the second smart speaker to transfer the active telephone conversation from the first smart speaker to the second smart speaker in response to detecting that the mobile telephone is closer to the second smart speaker than to the first smart speaker [Soyannwo column 3 lines 40-61, column 5 lines 27-57].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Bostick to have the feature of subsequent to transferring the active telephone conversation: detecting, by the mobile telephone, that the mobile telephone is closer to a second smart speaker than to the first smart speaker; and sending, by the mobile telephone, a message to the second smart speaker to transfer the active telephone conversation from the first smart speaker to the second smart speaker in response to detecting that the mobile telephone is closer to the second smart speaker than to the first smart speaker as taught by Soyannwo.  The suggestion/motivation would have been to provide to improve performance of home and office computing systems by providing seamless content transfer between devices of the computing system [Soyannwo column 1 lines 55-59].  
As to claims 2, 10 and 18, Soyannwo discloses determining, by the mobile telephone, a distance to the second smart speaker by measuring a strength of a signal transmitted by the second smart speaker, the signal being received via a microphone or a radio frequency receiver of the mobile telephone, and wherein the mobile telephone directly transfers the active telephone conversation to the first smart speaker [Soyannwo column 3 lines 40-61, column 5 lines 27-57]. In addition, the same motivation is used as the rejection of claims 1, 9 and 17.
As to claims 3, 11 and 19, Bostick discloses subsequent to sending the message to the second smart speaker: detecting, by the mobile telephone, that the second smart speaker is farther than a predetermined distance from the mobile telephone; and transferring, by the mobile telephone, the active telephone conversation from the second smart speaker back to the mobile telephone in response to detecting that: the second smart speaker is farther than the predetermined distance from the mobile telephone; and the second smart speaker is conducting the active telephone conversation [Fig. 3: steps 302-306, paragraphs 0020-0021, 0048, 0051, 0059-0060].
As to claims 5, 13 and 20, Bostick discloses automatically transferring, by the mobile telephone, the active telephone conversation from the second smart speaker back to the mobile telephone in response to detecting that a user has placed the mobile telephone in a position normally associated with conducting a telephone call [paragraphs 0055 (“phone application is in use… speaker phone is on... the movement pattern... indicates the user of mobile device is holding mobile device…”, 0059-0060].	
As to claims 7 and 15, Bostick discloses prior to transferring the active telephone conversation from the mobile telephone to the first smart speaker: detecting, by the mobile telephone, a position of the mobile telephone, wherein the transferring the active telephone conversation from the mobile telephone to the first smart speaker is in response to detecting that a user has placed the mobile telephone in a resting position proximate to the first smart speaker [paragraphs 0051, 0055 (“detect that mobile device is no longer stationary and now moving out of the operating environment of smart speaker” (obvious that the mobile device was in resting position proximate to the smart speaker before moving out)…“phone application is in use… speaker phone is on... the movement pattern... indicates the user of mobile device is holding mobile device…”, 0059-0060].

Claims 4, 8, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20200029167 to Bostick et al. (“Bostick”) and U.S. Patent No. 9,491,033 to Soyannwo et al. (“Soyannwo”) in further view of U.S. Patent Application Publication No. 2018/0081523 to Beaumont et al. (“Beaumont”).  

As to claims 4 and 12, Bostick and Soyannwo disclose the method as recited in claims 3 and 11 (see rejection of claims 4 and 11). 
Bostick and Soyannwo do not expressly disclose presenting, by the mobile telephone, a notification on a display of the mobile telephone while the mobile telephone is in a locked state in response to detecting that: the second smart speaker is farther than the predetermined distance from the mobile telephone; and the second smart speaker is conducting the active telephone conversation, wherein the notification includes a selectable option to transfer the active telephone conversation, and wherein the transferring the active telephone conversation from the second smart speaker back to the mobile telephone is in response to receiving selection of the option to transfer the active telephone conversation.
In the same or similar field of invention, Beaumont discloses the feature of presenting, by the mobile telephone, a notification on a display of the mobile telephone while the mobile telephone is in a locked state in response to detecting that: the second smart speaker is farther than the predetermined distance from the mobile telephone; and the second smart speaker is conducting the active telephone conversation, wherein the notification includes a selectable option to transfer the active telephone conversation, and wherein the transferring the active telephone conversation from the second smart speaker back to the mobile telephone is in response to receiving selection of the option to transfer the active telephone conversation [Beaumont Fig. 8, paragraphs 0064-0065, “The UI 800 includes an indication 802 that output corresponding to the input cannot be presented on a TV (e.g. and may further indicate a reason such as the TV being capable but outside a threshold distance).”]. Beaumont doesn’t expressly disclose that a notification on a display of the mobile telephone while the mobile telephone in a locked state. Further, a notification on a display of the mobile telephone while the mobile telephone in a locked state, is an implementation choice. At the time the invention was made, it would have been an obvious matter of implementation choice to a person of ordinary skill in the art to provide notification while the mobile phone in a lock state, since it has been held that absent persuasive evidence that providing notification in a lock state was significant, that is a matter of design choice that one of ordinary skill in the art would find obvious. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Note applicant has not provided any criticality for the claimed providing notification in a lock state.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Bostick and Soyannwo to have the feature of presenting, by the mobile telephone, a notification on a display of the mobile telephone while the mobile telephone is in a locked state in response to detecting that: the second smart speaker is farther than the predetermined distance from the mobile telephone; and the second smart speaker is conducting the active telephone conversation, wherein the notification includes a selectable option to transfer the active telephone conversation, and wherein the transferring the active telephone conversation from the second smart speaker back to the mobile telephone is in response to receiving selection of the option to transfer the active telephone conversation as taught by Beaumont.  The suggestion/motivation would have been to provide apparatus to receive user input into the apparatus implicating an output in response, and present the response on a device separate and apart from the apparatus instead of presenting the response on the apparatus [Beaumont Abstract].  
As to claims 8 and 16, Bostick discloses transferring the active telephone conversation from the mobile telephone to the first smart speaker [Fig. 2: step 212, paragraphs 0046-0047, also see steps 202-210, paragraphs 0024-0047]. Further,  Beaumont discloses displaying, by the mobile telephone, a notification on a display of the mobile telephone that displays a selectable option to transfer the active telephone conversation, wherein the transferring the active telephone conversation from the mobile telephone to the first smart speaker is in response to receiving selection of the option to transfer the active telephone conversation [Beaumont Fig. 8, paragraphs 0064-0065]. In addition, the same motivation is used as the rejection of claims 4 and 12.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20200029167 to Bostick et al. (“Bostick”) and U.S. Patent No. 9,491,033 to Soyannwo et al. (“Soyannwo”) in further view of U.S. Patent Application Publication No. 2015/0128194 to Kuang et al. (“Kuang”).
As to claims 6 and 14, Bostick discloses prior to transferring the active telephone conversation from the mobile telephone to the first smart speaker: conducting, by the mobile telephone, the active telephone conversation [Fig. 2: step 202, paragraph 0024]; and determining, by the mobile telephone, that the first smart speaker is configured to conduct telephone conversations [Fig. 2: step 210, paragraphs 0039-0042].
Bostick and Soyannwo do not expressly disclose discloses detecting, by the mobile telephone, that the mobile telephone is within a predetermined distance to a plurality of smart speakers and closest to the first smart speaker of the plurality of smart speakers.
In the same or similar field of invention, Kuang discloses the feature of detecting, by the mobile telephone, that the mobile telephone is within a predetermined distance to a plurality of smart speakers and closest to the first smart speaker of the plurality of smart speakers [Fig. 1d, paragraphs 0126, 0127]. Further, Kuang also discloses that the playback device, for example, could be wireless speakers [paragraph 0123].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Bostick and Soyannwo to have the feature of detecting, by the mobile telephone, that the mobile telephone is within a predetermined distance to a plurality of smart speakers and closest to the first smart speaker of the plurality of smart speakers as taught by Kuang.  The suggestion/motivation would have been to provide a method and a mobile terminal for switching a playback device, so that a mobile terminal can automatically switch a playback device during a displacement process, so that the playback device is switched automatically instead of manually, thereby improving a speed of switching the playback device, and also saving time for a user [Kuang paragraph 0006].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTIM G SHAH/Primary Examiner, Art Unit 2652